PLATT, District Judge.
This appeal relates to the classification for duty of certain “bronze lakes” and “scarlet lakes.” They were assessed for duty as “colors” at the rate of 30 per cent, ad valorem under paragraph 58, tariff act of 1897. Various alternative claims are set forth in the importers’ protests, but the one upon which they rely principally is that made under paragraph 54 of said act. The Board sustained the protest under said paragraph 54. I agree entirely with the Board’s reasoning, and think it unnecessary to add thereto.
Decision affirmed.